DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 12 September 2022 containing remarks and amendments to the claims.
Claims 16-26 and 28-29 are pending.
The previous rejections have been updated to reflect amendments to the claims.
The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mayeur (US 2011/0047862) in view of Gordon (US 2009/0314688) and Myllyoja (US 2007/0010682).
Regarding claims 16 and 29, Mayeur teaches introducing a feedstock of petroleum origin of diesel fuel type into a stationary bed hydrotreating unit upstream of a feedstock of natural occurring oil containing C10-24 fatty acid esters and fatty acids [0027], [0072], [0061].  Examiner notes that since Mayeur teaches the same veggie oil feeds, it is expected that the same acyl compounds are present.  
Mayeur teaches pretreating the vegetable oil in a degumming step to remove phospholipids prior to hydrotreatment.  
Mayeur does not explicitly disclose (1) the degumming is performed by hydrodynamic cavitation with at least two hydrodynamic cavitations steps in the presence of water followed by separation of aqueous phase containing impurities from the oil phase (2) additional pretreatment to remove impurities.
Regarding (1), Gordon teaches an improved method for degumming crude veggie oils (natural occurring without previous pre treatment) by using hydrodynamic cavitation to separate impurities into water phase, and a cleaned oil phase [0001-0002], [0025-0030].  Gordon teaches the hydrodynamic cavitation may be accomplished through the use of a multi stage hydrodynamic cavitation device [0064], which reads on the claimed at least two hydrodynamic cavitation processing steps.  Gordon teaches hexane (c6) may be added as a solvent to improve flux [0029].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Gordon improved degumming method, in order to provide an improved degummed feedstock to the hydrotreatment of the previous combination.
Regarding (2), Myllyoja teaches a similar process for producing biodiesel.  Myllyoja teaches it is desirable to send degummed veggie oils to bleaching steps, in order to further prepare the feeds for hydrotreatment [0053].  Examiner additionally notes that Myllyoja teaches fractionation to obtain naphtha range products [0071].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Myllyoja bleaching step and fractionation steps, in order to further prepare the feedstock for hydrotreatment and obtain desired products.
Regarding claim 17, Myllyoja teaches bleaching by contact with clay [0053].
Regarding claim 18, Mayeur teaches vegetable and animal oil feedstocks [0062].
Regarding claims 19-20, Gordon teaches water degumming agent [0029].
Regarding claims 21-23, Mayeur teaches the hydrotreating unit can be a single reactor or two separate reactors [0049-0052].
Regarding claim 24, Mayeur teaches the space velocity of the petroleum feed is less than the veggie feed (see table 3).
Regarding claim 25, Mayeur teaches the petroleum feed is chosen from diesel fuel from distillation of crude oil/and or synthetic crude from oil shales, heavy, or extra heavy crudes, fischer-tropsch products, or from catalytic or thermal cracking processes [0061].
Regarding claim 26, Mayeur teaches the feedstock of biological origin is present in up to 15% by weight [0063].  
Regarding claim 28, Gordon teaches combining the veggie oil feed to cavitation steps with carbon dioxide [0039].  

Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s argument to be:
The prior art does not disclose a light fraction comprising C4-15 hydrocarbons.
In response, Gordon teaches adding a solvent such as hexane (C6) to improve flux [0029].  Examiner considers Gordon C6 to read on the claimed limitations, since it is a light hydrocarbon fraction that lies within the claimed range of C4-15.  Examiner further considers Gordon to teach that any solvent that improves flux could be used [0029], noting that hexane is just the example provided.  The person having ordinary skill in the art would readily recognize diluents/fluxants to be any inert material, which would include hydrocarbon mixtures.  Further, Examiner notes Laakkonen (US 2013/0090502) cited in the conclusion section below, teaches various diluents for degumming steps, including hydrocarbon mixtures, middle distillates, or C14-18 hydrocarbons [0059].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laakkonen (US 2013/0090502) – teaches using any hydrocarbon mixture, middle distillate, or C14-18 as diluent for degumming steps [0059].
Vermeiren (US 2012/0142983) – teaches process for producing biodiesel by deoxygenation
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771